DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/10/2022 has been entered.
Status of Claims
Claims 1-11, 16 and 18 are cancelled. Independent claim 12 is amended. Claims 12-15, 17 and 19-21 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-15, 17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koichi et al (JP 2002064102 A, machine translation, “Koichi”) in view of Harada et al (US 20110263126 A1, “Harada”) and Iida et al (US 6066306 A, “Iida”).
Regarding claim 12, Koichi (entire document) teaches a method for forming a silicon substrate with reduced grown-in nuclei for epitaxial defects, the method comprising adding an initial charge of polycrystalline silicon to a conventional CZ silicon single crystal pulling furnace/apparatus (0046 and 0050); adding boron to the silicon single crystal pulling furnace (0046 and 0050), the boron atom concentration is preferably 1.8 x1018 atoms/cm3 or more (0031 and 0046), the silicon single crystal is grown from the melt comprising the silicon and the boron (0046). 
Koichi does not explicitly teach a crucible, heating the crucible to cause the initial polycrystalline silicon to cause a silicon melt to form in the crucible, and contacting a silicon seed crystal with the doped silicon melt; withdrawing the silicon seed crystal to grow a single crystal silicon ingot. However, it is a conventionally known practice that the conventional CZ silicon single crystal apparatus comprises a crucible for melting raw material charge by a heating process, a seed crystal is made to contact with the melt, and a silicon crystal ingot is pulled from the melt, as taught by Harada (0101, 0104 and 0108). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the process of Koichi would have used the crucible, the heating process and a seed contacting the melt per teachings of Harada in order to provide a suitable conditions for pulling the silicon single crystal (Harada 0108).
Koichi/Harada teaches the ingot having a constant diameter portion (Koichi 0052, Harada 0108), and the ingot having a boron concentration of 1.8 x 1018 atoms/cm3 or more (Koichi abstract, 0011, 0031, 0033); controlling (i) a growth velocity, v, and/or (ii) an axial temperature gradient, G, during the growth of a segment of the constant diameter portion of the ingot such that the ratio v/G is less than a critical v/G (Koichi 0022, 0045, 0048 and 0052; Harada 0060-0061) such that interstitials are the dominant intrinsic point defect in the ingot (Koichi 0022; Harada 0060); pulling the segment through a hot zone of the ingot puller apparatus (Koichi 0050, 0052; Harada 0047, 0057, 0060, 0061, 0063, 0064, 0068, 0083, 0085); the segment being cooling as the segment is pulled through the hot zone (Koichi 0052; Harada 0058); a silicon single crystal substrate or wafer is sliced from the obtained silicon single crystal (Koichi 0016, 0023, 0044, 0049 and 0052; Harada abstract); Koichi/Harada does not explicitly teach that the segment being cooed to 950 °C or less as the segment is pulled and the dwell time the segment of the constant diameter portion of the ingot is in the temperature range from 1150°C to 950°C is less than 160 minutes. However Iida teaches a method, wherein the pulled single crystal passing through a temperature zone of 1050ºC-850ºC is 140 minutes or less (abstract, col 4 lines 1-10). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Koichi/Harada per teachings of Iida in order to provide single crystal wafers having an extremely low defect density (Iida abstract). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Koichi/Harada/Iida teaches that the ingot has a diameter of 6 inches (around 152mm) and  a straight body length is 900 mm (Harada 0108), meeting the claim.
Regarding claim 14, Koichi/Harada/Iida teaches that the pulled single crystal passing through a temperature zone of 1050ºC-850ºC is 140 minutes or less (Iida abstract, col 4 lines 1-10), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Koichi/Harada/Iida teaches that the concentration of boron is 1.8 x 1018 atoms/cm3 or more (Koichi abstract, 0011, 0016, 0029, 0044, 0046, 0052 and claim 1), and the v/G is controlled between 0.10 to 0.32 mm2/ºC*mm (Koichi 0045, 0048, 0052), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Koichi/Harada/Iida teaches that boron and polycrystalline silicon are added to the crystal pulling furnace for forming the melt and pulling the silicon crystal (0046), e.g., the melt is not doped with carbon.
Regarding claim 18, Koichi/Harada/Iida teaches cutting (slicing) the single crystal silicon ingot into substrates (Koichi 0023, 0049, 0052; Harada abstract; Iida col 10 lines 58-60).
Regarding claim 19, Koichi/Harada/Iida teaches that the length of the segment is the entire constant diameter portion (straight body portion) of the ingot (Harada 0108).
Regarding claim 20, Koichi/Harada/Iida teaches forming a silicon substrate (Koichi 0023, 0049, 0052; Harada abstract; Iida col 10 lines 58-60), contacting a front surface of the silicon substrate with a silicon-containing gas, and the silicon-containing gas decomposing to form an epitaxial silicon layer on the silicon substrate (Koichi 0038; Harada 0075).
Regarding claim 21, Koichi/Harada/Iida teaches that the concentration of boron is 1.8 x 1018 atoms/cm3 or more (Koichi abstract, 0011, 0016, 0029, 0044, 0046, 0052 and claim 1), and the v/G is controlled between 0.10 to 0.32 mm2/ºC*mm (Koichi 0045, 0048, 0052), overlapping the instantly claimed ranges. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). It is also well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “…none of the cited references disclose using an ingot doped with boron that is controlled to be interstitial-dominated,” have been considered, but not found persuasive. As applicant already noted, Koichi teaches a concentration dopant of boron is at least 1.8 x 1018 atoms/cm3 (abstract), overlapping the instantly claimed concentration of less than 8 x 1018 atoms/cm3; Koichi also teaches that the I region in which a large amount of excess silicon interstitial atoms (interstitials dominated region) spreads over the entire surface of the wafer when the V/G becomes small (0022) and the I region effectively eliminate the dislocations when a boron atom is added in an amount of 1.8 x 1018 atoms/cm3 (0033), e.g., Koichi teaches using an ingot doped with boron that is controlled to be interstitial-dominated. In response to the applicant’s argument based on fig. 1 of Harada, the examiner does not find the fig. 1 in Harada as applicant coped in the remarks. It is noted that fig. 1 of Harada explicitly teaches when V/G is less than a critical point, an ingot in which the interstitial point defects dominantly exist is formed, also meeting the instantly claimed interstitials are the dominant intrinsic point defect in the ingot/segment by controlling the ratio of V/G less than a critical point. It appears that the applicant copied fig. 1 from the reference to Iida, not from Harada. However it is noted that fig 1 of Iida explicitly teaches an I-rich (interstitials dominant region) region when the F/G (i.e., V/G) is less than a critical value. Furthermore Iida is recited not for teaching the instantly claimed controlling step because the primary reference to Koichi already teaches the controlling step. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al (US 6569237 B2) teaches that the single crystal is employing a passing or residence time in the temperature range of 1150-1050 of not less than 50 minutes and/or a passing or residence time in the temperature range of 1050-950 of not more than 40 minutes in the step of pulling up the single crystal (abstract); Ikezawa et al (US 20030157341 A1) teaches that the OFS ring disappears when boron dopant is about 6 x 1018 atom/cm3 (0070), and an ingot in which the interstitial point defects dominantly exist is formed at a V/G ratio of  a critical point or lower (0045).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714